Citation Nr: 1025141	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
the service-connected panic disorder with agoraphobia, to include 
depressive disorder.

2.  Entitlement to an initial rating in excess of 40 percent for 
the service-connected benign prostatic hypertrophy.




REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972 
and from September 1985 to May 2004.  
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of January 2004 and May 2004 rating decisions of the RO. 

In an August 2006 rating decision, the RO assigned a total 
disability rating based on individual unemployability due to 
service-connected disability, effective on May 29, 2004.   

In April 2010, the Veteran testified at the RO via a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is of record.

At the recent hearing, the Veteran testified that he had 
developed kidney stones while serving on active duty.  The RO 
denied the Veteran's original claim in January 2004.  As this 
matter has not  been developed for the appellate review, it is 
referred to the attention of the RO for any indicated action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  



REMAND

The Veteran reported that his service-connected panic disorder 
with agoraphobia, to include depressive disorder and benign 
prostatic hypertrophy have worsened since his last VA 
examination, as indicated on pages 3, 4, 11, and 12 of the 
hearing transcript.  
 
The VA Office of General Counsel has held that, while a lapse of 
time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed in 
instances where the Veteran has reported a worsening in the 
disability since his last examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  Therefore, additional development is warranted 
to obtain a new VA examination and to obtain the Veteran's most 
current VA medical records, pursuant to 38 C.F.R. §3.159(c)(2).

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the claims 
folder all outstanding VA medical records and any other pertinent 
records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The record also reflects that the Veteran has been receiving 
Social Security Administration (SSA) benefits, as indicated on 
the VA Form 21-8940 received in July 2004.  There is no evidence 
of VA having made efforts to obtain these records.  SSA records 
must be obtained before a decision on the claims can be made.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Hence, on remand, the VA must obtain all outstanding pertinent 
medical records from VA facilities and/or any other facility, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
as regards requests for records from Federal facilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
obtain any outstanding records referable to 
treatment for the service-connected 
psychiatric and genitourinary disabilities 
by VA or other pertinent medical facility 
for the service-connected disabilities.  
All records and/or responses received 
should be associated with the claims 
folder.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  

2.  The RO should also contact the SSA in 
order to  obtain copies of records 
pertinent to the Veteran's claim for 
disability benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, a notation to 
that effect should be made in the claims 
folder.

3.  Then, the Veteran should be afforded VA 
examinations to determine the current 
severity of the service-connected panic 
disorder with agoraphobia, to include a 
depressive disorder and the benign 
prostatic hypertrophy.  

A complete clinical history and detailed 
examination findings should be recorded in 
order to facilitate evaluating the severity 
of each condition in terms of the 
applicable rating criteria.  Any unusual or 
exceptional manifestation should be 
identified and assessed for rating 
purposes.  

The claims file should be made available to 
the examiner, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims of increase in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied,  the Veteran and his representative 
should be furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



